Citation Nr: 1537269	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


	THE ISSUES	

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to service connection for urinary incontinence.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to an evaluation in excess of 10 percent for left knee strain.

5.  Entitlement to an evaluation in excess of 30 percent for right knee arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for left hip strain.

7.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

8.  Entitlement to specially adaptive housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to October 1982 and from February 1984 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right hip disability; entitlement to increased evaluations for left knee strain, right knee arthritis, and left hip strain; and entitlement to automobile and adaptive equipment or for adaptive equipment only and specially adaptive housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent clinical evidence does not show that the Veteran has recurrent chronic cellulitis related to active service or service-connected disability.

2.  Urinary incontinence was not manifested during service, is not shown to be related to active service; and is not related to service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's does not have recurrent chronic cellulitis that was incurred in or aggravated by service or causally related to service-connected disability.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The Veteran's urinary incontinence was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this case, the Veteran does not contend, and the evidence does not show, that cellulitis or urinary incontinence was incurred in active service.  She instead contends that these disorders are secondary to service-connected disabilities.  The Board notes that service connection has been established for right knee impairment with postoperative residuals with degenerative arthritis, chronic left knee strain with degenerative arthritis, chronic left hip strain, chronic lumbar spine strain, and surgical scars of the right lower extremity.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Cellulitis

The record indicates that the Veteran was involved in a motor vehicle accident in December 2000 at which time she sustained a closed head injury and was in a coma for three months, had multiple bone fractures, and respiratory failure.  During hospitalization, she had a percutaneous endoscopic gastrostomy (PEG), tracheostomy, and green field filter.  She developed cellulitis at the PEG site and underwent an emergency laparotomy.  It was noted that actually what happened was that the PEG became dislodged, and she was found to have necrotizing fasciitis which was debrided.  

The Veteran underwent VA examination in October 2005 at which time she reported a history of falls, five or six in the prior several years but noted that she sought medical care after the fall in January 2005.  The Veteran also reported that one of the prime results of her falls is that she experiences cellulitis of her buttocks and abdomen after the falls.     

In April 2006, the Veteran reported with a burn on left thigh from hot coffee and complaints of increased swelling.  Physical examination demonstrated local redness around the site with minimal induration.  Assessment was early cellulitis.  

In May 2006, the Veteran reported that she had necrotizing fasciitis at the time of her original injury and tended to get cellulitis after any fall injury or burn so had frequent course of antibiotics.  The Veteran also underwent neurology consultation at which time she reported that hospital course after her motor vehicle accident was complicated by necrotizing fasciitis on abdomen and that she still had intermittent episodes of cellulitis.  Physical examination noted a second degree burn to the left thigh which was clean and vascular with no signs or symptoms of infection.  

In July 2006, the Veteran reported that she was falling approximately twice a month and that when she does, she gets cellulitis and takes Keflex to take as needed.  A VA supervising physician noted that due to her altered gait and instability of her bilateral knees, she has frequent falls that result in exacerbation of cellulitis.  

In a July 2006 Addendum, the supervising physician stated that the combination of orthopedically impaired right leg and knee function and neurogenic left leg weakness and spasticity had severely impaired her mobility and balance and that because of these combined conditions, she has had gait instability and recurrent falls.  The physician noted that the Veteran has skin wounds complicated by cellulitis (predisposed by diabetes mellitus) requiring antibiotic treatment.  The physician stated that he believed that her service-connected right knee and leg conditions, when combined with nonservice-connected TBI residual left spastic hemiparesis, caused her to suffer from falls despite gait and mobility aide with complications of wound cellulitis.

In August 2006, the Veteran had an abrasion on the second digit of her right hand surrounded by erythema.  The Veteran was prescribed Cephalexin 500 mg to be taken for seven days for cellulitis of right hand.    

In October 2006, the Veteran reported that she was no longer on antibiotics for cellulitis and explained to physician that she was prone to develop cellulitis because of infection of necrotizing fasciitis during her initial TBI.  

A May 2007 VA Nurse Practitioner Note indicates that the Veteran requested a refill of cephalexin because she gets cellulitis on her buttocks so often and this clears it up immediately.  

A September 2007 VA medical record indicates that the Veteran complained of a history of falls and reported that with any fall, she prophylactically takes antibiotic (Keflex 500mg TID x 5 days) secondary to recurrent sacral cellulitis even though patient may not have fallen on sacrum.  The Veteran reported that last cellulitic episode was two months prior.  The provider noted a history of cellulitis (sacral).

The Veteran underwent VA examination in November 2007 at which time there was no objective clinical evidence of cellulitis.  The examiner opined that it was less than likely that the Veteran's self-reported cellulitis was due to or aggravated by the Veteran's service-connected joint and spine conditions as there was no objective clinical evidence of recurrent episodes of cellulitis and a review of the VA medical records indicate that she had never been diagnosed with cellulitis and had been prescribed prophylactic antibiotics based solely on her self reports.  

A January 2008 VA treatment record  noted that the Veteran reported no current skin issues but noted previous bouts of cellulitis on her left extremity.

A November 2008 letter from the Veteran's VA treating nurse practitioner indicates that when the Veteran falls, cellulitis occurs.  The nurse practitioner stated that due to cellulitis, the Veteran was constantly on antibiotics and that "this will stop if falls are avoided."

In June 2009, the Veteran reported that she developed cellulitis from skin second degree burn to her left thigh that was healing well now two weeks ago.  The provider noted that the Veteran did not call her because she still had Keflex so she took them.  

The Veteran, who is a Registered Nurse, contends that when she has a fall, she takes antibiotics to preempt a recurrence of cellulitis.  Physical examination of the skin noted no rash or legion but a left thigh burn site which was healing well.  Assessment included resolving left thigh burn and cellulitis.    

The only objective clinical evidence of active cellulitis since the Veteran filed her claim for service connection occurred August 2006 on her right second finger.  There is no indication that this was due to a fall.  There has been no objective clinical evidence of active cellulitis since that time.  Although the Veteran claims that she has recurrent cellulitis secondary to falls, she has not sought treatment for active cellulitis since August 2006 despite regular visits to VA medical facilities for her numerous medical problems.  The Board notes that the Veteran reports that she treats herself with antibiotics for cellulitis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131.  See also Degmetich v. Brown, 104 F.3d 1328, 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In this case, one instance of cellulitis noted in August 2006 is not considered a chronic disability.  To the extent that the Veteran contends that she has had recurrent cellulitis since August 2006, the Board finds her not necessarily credible.  The Board notes that at the February 2012 VA examination, the Veteran reported that she was volunteering two days a week at a VA medical facility.  In June 2015, the Veteran testified that she was working at a VA medical facility.  The Veteran's claim for service connection for cellulitis was denied on the basis that there is no evidence that a chronic recurring cellulitis condition exists secondary to service-connected conditions.  It is reasonable to conclude that if the Veteran had a recurrence of cellulitis at any point during her volunteer work or employment at a VA medical facility, she would have sought treatment for it even if only to document the condition.  As such, the Board cannot conclude that the Veteran has a current diagnosis of recurrent chronic cellulitis.  
           
Urinary Incontinence

VA treatment record dated in July 2006 indicates that the Veteran had about 30 seconds of warning before she needed to empty her bladder and that her symptoms had been going on since her injury.  The Veteran reported that she was on an every 3.5 hour toileting schedule and that he had a bedside commode next to her bed.  In a July 2006 Addendum, the VA physician stated,  

The combination of [service-connected right] leg conditions and [left] post-TBI neurogenic impairments also affect her mobility in a fashion that leads to urinary incontinence due to urinary urgency with inability to toilet in sufficient rapid and safe manner.  ...  She also has urgency urinary incontinent that I believe are causally linked to her [right service-connected] knee and leg conditions compounded by [left] spastic hemiparesis as above.  These episodes occur despite bladder medication (oxybutynin) and efforts at times toileting [every] two hours].    

The VA physician noted that his opinion was rendered based on review of available electronic medical records and serial physical examinations in May 2006 and July 2006 within a reasonable degree of medical certainty.  

The Veteran underwent VA examination in November 2007 at which time the examiner noted that the Veteran had a diagnosis of urge incontinence secondary to spastic neurogenic bladder.  The examiner opined that it was less likely than not that the Veteran's urge incontinence was aggravated by her service-connected joint and spine conditions.  The examiner explained that there was no objective evidence that the Veteran had urge incontinence prior to her motor vehicle accident in 2000; that on September 13, 2006, the her urologist diagnosed her with spastic neurogenic bladder; and that her motor vehicle accident caused a weakened left side which limited her ability to get to the bathroom on time.  The examiner stated that the spastic neurogenic bladder and the limited mobility caused by the motor vehicle accident are the causes of her incontinence.  

The Veteran underwent VA examination in January 2009 at which time the examiner noted that the Veteran had a diagnosis of urge incontinence secondary to spastic neurogenic bladder.     

The Veteran underwent VA examination in May 2009 at which time the veteran reported bladder incontinence since her head injury incurred in the motor vehicle accident.

The Board notes that incontinence is the inability to prevent the discharge of any of the excretions, especially of urine or feces.  See STEDMAN'S MEDICAL DICTIONARY 888 (27th ed. 2000).  In this case, the Veteran is not claiming, and the evidence does not show, that her service-connected disabilities cause incontinence.  She is actually claiming that she is unable to get to her bathroom in time before she becomes incontinent.  

It is important to note that the VA physician who rendered the July 2006 opinion noted in May 2006 that the Veteran had urgency and one accident per week related to low mobility in combination with urgency and that as mobility improved, it was expected that accidents would improve as well.  Thus, the VA physician noted that the incontinence would not improve but her ability to get to the bathroom would improve.  

In this case, the competent medical evidence of record indicates that the Veteran's incontinence is due to her spastic neurogenic bladder which per her own report has been ongoing since her 2000 motor vehicle accident.  While it may be true that her service connected disabilities make it difficult for her to get quickly to the bathroom, that is a question of mobility, and not causal as to bladder problems.  As such there is no basis to grant service connection.

As the preponderance of the evidence is against the above claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cellulitis is denied.

Entitlement to service connection for urinary incontinence is denied.


REMAND

With respect to the right hip, the Veteran underwent VA examination in October 2009.  After physical examination, the examiner opined that the Veteran's right hip strain was less likely as not caused by or a result of service-connected right knee impairment and that the most likely source for her right hip pain was the chronic left hemiparesis caused by an MVA in 2000.  In this case, the examiner did not consider the Veteran's other service-connected disabilities including chronic left knee strain with degenerative arthritis, chronic left his strain, and chronic lumbar spine strain or a combination of these service-connected disabilities.  The Veteran as an RN has provided medical evidence that her altered gait caused by her service-connected right knee, left knee, left hip, and low back disabilities cause impairment to her right hip.  As such, it is the Board's opinion that the Veteran should be afforded an additional VA examination for an additional opinion as to whether her right hip condition is caused by or aggravated by any service-connected disability or a combination of those service-connected conditions.

With respect to the increased rating issues, at the June 2015 Board hearing, the Veteran testified that she was receiving medical treatment for her right knee disability.  She also testified that she had been receiving treatment for her left knee, left hip, and right hip from Mercy Hospital.  It does not appear that these records have been associated with the file.  

With respect to automobile and adaptive equipment or for adaptive equipment only  as well as entitlement to specially adaptive housing is inexplicably intertwined with the issues being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her right hip strain, left knee strain, right knee arthritis, and left hip strain that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file, to include treatment records from VA Medical Center in Louisville, Kentucky and Mercy Health in Cincinnati, Ohio.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by an orthopedic physician to determine the current severity of service-connected right knee, left knee, and right hip disabilities as well as to determine the etiology of any current right hip disability.  The physician is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

In accordance with the latest worksheets for rating knee and hip disabilities, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her right knee, left knee, and left hip disabilities.  A complete rationale for any opinions expressed must be provided. 

The examiner should identify all current chronic right hip disorders and for each such disorder provide an opinion as to whether it is at least as likely as not that such disorder is related in any way to the Veteran's service-connected right knee, left knee, left hip disabilities including alleged falls as a result of such disabilities to include whether such disorder is related in any way to altered gait as a result of service-connected right knee, left knee, left hip disabilities.

3.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


